EXHIBIT 10.1

[sibe_ex10z1001.jpg] [sibe_ex10z1001.jpg]

October 29, 2014




Urban Planet Media & Entertainment Corp.

4711 Hope Valley Road

Suite 4F-104

Durham, NC 27707

Dear Brian A. OliverSmith,

We have been discussing with you the proposed acquisition of all assets
(tangible and intangible), liabilities and operations of Urban Planet Media &
Entertainment Corp. (UPM), a Delaware Corporation, et al (all subsidiaries and
affiliates including all intellectual properties of each, collectively, the
“Seller”) by a newly formed wholly owned Corp. (the “Buyer”), through a mutually
acceptable transaction.  This letter sets forth the understanding in principle
of Buyer, Seller, and the persons signing this letter as shareholders
(collectively, the “Shareholders”) with respect to the material terms of such
proposed acquisition and certain other matters.

1.

Buyer proposes to acquire 100% of the outstanding assets, liabilities,
intangible assets, and operations used in connection with its business.
(“Assets” of the Seller) of the Seller (“Acquisition”).

2.

Other Terms and Conditions.  Additional terms and conditions of the proposed
transaction include the following: As noted on Exhibit “A” to this agreement
(the Term Sheet).

a)

Definitive Acquisition Agreement.  Except as provided in Section 5 hereof, the
obligations of the Buyer and Seller are contingent upon the negotiation,
execution and delivery of a definitive agreement, satisfactory to the Buyer and
Seller (the “Definitive Acquisition Agreement”).  The Definitive Acquisition
Agreement shall be prepared by Buyer’s counsel and shall contain provisions for,
among other things, representations and warranties by the Seller satisfactory to
the Buyer, the financial condition and results of operations of the Seller and
the Assets and Liabilities of the Seller.  Seller will deliver to Buyer copies
of the financial statements for the Seller for the past two fiscal years ended
December 31 and interim financial statements for the period concluding September
30, 2014, with an officer’s certificate as to their accuracy.

b)

The proposed transaction is contingent on the following: approval of both
Buyer’s and Seller’s Board of Directors, completion of due diligence by both the
Buyer and Seller, and Opinions from both counsels as to the validity of the
transaction and certain representation of shareholder rights and equity
issuance.  UPM and its executive management and advisors may issue additional
stock in UPM or allocate securities of SIBE as part of or prior to the closing
of this transaction to satisfy obligations, liabilities, or strategic
partnerships and contracting/consulting agreements where it is determined by UPM
and such individuals that such transactions would be beneficial to the ongoing
joint organization. 





 901 Mopac Expressway South ▪ Barton Oaks Plaza One Suite 300 ▪ Austin, TX
 78746 ▪ (512) 329-1905










--------------------------------------------------------------------------------




[sibe_ex10z1002.jpg] [sibe_ex10z1002.jpg]

Urban Planet Mobile

 

October 29, 2014

 

Page 2

 




c)

The Seller will enter into non - compete agreements as are normal, customary,
and appropriate in transactions of the type and size proposed herein and as
otherwise reasonably requested by Buyer.

d)

The Seller will make such representations, warranties, indemnities and
disclosures concerning the Seller's financial condition, results of operations,
business prospects, and other matters as are normal, customary, and appropriate
in transactions of the type and size proposed herein and as are otherwise
reasonably requested by Buyer.

e)

Buyer will use its best efforts to close the transaction by December 31, 2014.
 In the event that this transaction does not close on or before January 31, 2015
the Seller shall no longer be bound by the exclusivity clause and may solicit,
negotiate or accept other offers to sell the stock or assets of the Seller.

3.

Solicitations of Other Offers.  The Seller and the Shareholders will cease
immediately all negotiations with all persons or entities other than the Buyer
for the acquisition of the capital stock or the assets of the Seller (other than
the sale of inventory in the ordinary course of business) or any merger or other
business combination of the Seller with or into a third party.  The Seller and
its Shareholders will also refrain from, directly or through agents, the
solicitation, discussion, negotiation, acceptance or entering into any offer,
agreement or arrangement with any party other than the Buyer relating to any
competing transaction.  If the Definitive Acquisition Agreement has not been
executed by the Seller and the Buyer within 90 days from the date hereof then
this provision will have no further force or effect.

4.

Until, December 31, 2014, the Seller will: (i) conduct its business in the
ordinary course in a manner consistent with past custom and practice; (ii) pay
all accounts payable, purchase inventory, and collect all accounts receivable in
the ordinary course of business consistent with past custom and practice;  (iii)
use reasonable efforts to maintain its business and employees, customers,
assets, and operations as an ongoing business and in accordance with past custom
and practice; (iv) except as otherwise permitted hereunder, not sell, transfer,
or otherwise dispose of any of the capital stock of the Seller or subsidiaries
or issue capital stock of the Seller or any subsidiaries; (v) not pay any
dividend, without notifying Buyer, or make any similar distribution or redeem,
purchase, or otherwise acquire, directly or indirectly, any of the Seller's or
any subsidiaries' capital stock; (vi) not sell, transfer, or otherwise dispose,
without notifying Buyer, of any of the tangible or intangible assets of the
Seller or any subsidiary (other than the sales of inventory in the normal course
of business); (vii) not grant any increase in the compensation or benefits of
any employee or officer of the Seller or any subsidiary (other than in the
ordinary course of business in accordance with past practice); and (viii) not
enter into any transaction with any affiliate of the Seller (including, without
limitations, the Shareholders).

5.

The Seller and the Shareholders acknowledge that they are aware that the
securities laws of the United States prohibit any person who has material,
non-public information concerning the Buyer or its affiliates intentions set
forth in this letter from purchasing or selling securities of Buyer in reliance
upon such information or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities of Buyer or its affiliated in
reliance upon such information.





 901 Mopac Expressway South ▪ Barton Oaks Plaza One Suite 300 ▪ Austin, TX
 78746 ▪ (512) 329-1905










--------------------------------------------------------------------------------




[sibe_ex10z1003.jpg] [sibe_ex10z1003.jpg]

Urban Planet Mobile

 

October 29, 2014

 

Page 3

 




6.

Information and Access.  The Seller will afford, and will cause its independent
certified public accountants to afford, to the Buyer and its accountants,
counsel, agents and other authorized representatives, access to its business and
affairs.  The foregoing investigations will be subject to the condition of
confidentiality and the Buyer, its agents and employees involved in such due
diligence investigations will be bound accordingly.

7.

Confidentiality. Each of the parties hereto agrees that they will not use, or
permit the use of, any of the information relating to the Sellers, the Buyer or
the Shareholders respectively furnished to each other in connection with this
Letter of Intent, the Definitive Purchase Agreement or the Acquisition
(“Confidential Information”), except publicly available or freely usable
material as otherwise obtained from another source, in a manner or for a purpose
detrimental to the Sellers or the Buyer or otherwise than in connection with
this letter, the agreement and the transactions contemplated hereby and thereby.
None of the parties hereto will, and each party will cause its directors,
officers, employees, agents and representatives not to, disclose, divulge,
provide or make accessible any of the Confidential Information to any person or
entity, other than their responsible officers, employees, advisors or attorneys
or otherwise as required by law or regulation.

8.

Publicity.   The Seller and the Buyer agree that the text of and the issuance of
any public press releases or statements pertaining to this Letter of Intent or
the implementation of the transaction contemplated by this letter shall be
mutually agreed to by the Seller and Buyer prior to any public dissemination
thereof.

9.

Brokers or Finders.  The Seller and Buyer represent to each other that there are
no brokers or finders in this transaction and no broker or finder fees will be
paid to any party.

10.

Expenses.  Each of the parties hereto will bear its respective expenses in
connection with preparing for and consummating the transactions contemplated by
this letter and neither the Seller nor its Shareholders on the one hand nor the
Buyer on the other, will be liable to any other party for their expenses,
damages or losses, if any, in the event that the Definitive Acquisition
Agreement is never executed, regardless of the reasons therefor.
 Notwithstanding this provision the Seller and the Shareholders will be fully
liable to the Buyer for a violation of Sections 5, 6 or 7 hereof.

11.

Not a Contract.  This Letter of Intent does not constitute a binding contract
between the parties thereto and is intended only as an expression of their
intent with respect to working together to try to negotiate a Definitive
Acquisition Agreement for the sale of the Assets.  However, the provisions of
Sections 5, 6 and 7 will be binding on the parties hereto.

12.

Governing Law.  This Agreement and the Definitive Acquisition Agreement will be
governed by the laws of the State of Texas, without regard to conflict of law
principles.

If the foregoing correctly sets forth our understanding, please sign all copies
of this Letter of Intent where indicated below and return at least one copy to
the undersigned.




 

 

 

Very truly yours,

 

 

 

 

 

 

 

/s/ Maurine A. Findley

 

 

 

Maurine A. Findley, Chief Executive Officer

 

 

 

 

Confirmed and agreed to:

 

 

 

/s/ Brian A. OliverSmith

 

 

 

 

 

 

Name:

Brian A. OliverSmith

 

 

Title:

Pres. & CEO

 

 





 901 Mopac Expressway South ▪ Barton Oaks Plaza One Suite 300 ▪ Austin, TX
 78746 ▪ (512) 329-1905










--------------------------------------------------------------------------------

[sibe_ex10z1004.jpg] [sibe_ex10z1004.jpg]




 TERMS OF THE PURCHASE




 FOR THE ACQUISITION OF THE ASSETS AND OPERATIONS OF URBAN PLANET MEDIA &
ENTERTAINMENT CORP., ET AL, BY SIBLING GROUP HOLDINGS, INC. dated October 29,
2014




Sibling Group Holdings, Inc. (“SIBE”) shall acquire all assets, liabilities and
operations of Urban Planet Media & Entertainment Corp. (UPM), et al (all
subsidiaries and affiliates and including All intellectual properties) into a
newly formed, wholly owned subsidiary, subject to due diligence and approval of
both Board of Directors, through the issuance of:




 newly issued SIBE Preferred “A” Convertible Stock and restricted common stock.




1)

UPM will receive 500,000 shares of a newly issued Preferred “A” Convertible
Stock (the “Preferred Stock”), with the following characteristics:

a.

Each share of Preferred Stock converts into 20 common shares of SIBE

b.

Except as described herein, the Preferred Stock shall be convertible into common
stock by the holder no sooner than 24 months from the date of issuance, at a
conversion price of $.50 per share of Common Stock, unless, otherwise agreed to
in writing by all parties, and approved by the majority of the Board of
Directors of SIBE;

c.

The holders of Preferred Stock shall be entitled to be paid out of the assets of
SIBE available for distribution to its shareholders an amount equal to the face
value of the Preferred Stock (the “Preference Payment”) upon a liquidation
event, before any payment is made to the holders of any future Preferred
issuance or Common Stock.  In the event of a liquidation of SIBE, after payment
of the Preference Payment, the holders of Preferred Stock shall participate in
any future distributions on an as converted basis.

d.

The Preferred Stock shall not be transferable without the written consent of the
majority of the Board of Directors of SIBE (it being acknowledged that the pro
rata distribution of the Preferred Stock to the holders of UPM common stock
immediately prior to closing does not need approval), and holders shall agree
not to pledge, or otherwise encumber the Preferred Stock;

e.

SIBE may redeem the Preferred Stock at any time upon fifteen (15) days advance
written notice to the holders thereof, by paying the holders 110% of the face
amount to the holder.  In the event of a redemption, the holders of Preferred
Stock shall be entitled to elect whether to convert into shares of common stock
prior to the redemption, To the extent legally permitted, SIBE may selectively
seek to redeem the Preferred Stock held by individual holders, without the
requirement to effect the redemption to all holders simultaneously;

f.

If the common stock of SIBE should trade at 150% of the conversion price, or
more, for 45 continuous days, SIBE may force the conversion of the Preferred “A”
convertible stock into common stock, upon ten (10) days written notice to the
holder;





 901 Mopac Expressway South ▪ Barton Oaks Plaza One Suite 300 ▪ Austin, TX
 78746 ▪ (512) 329-1905










--------------------------------------------------------------------------------










[sibe_ex10z1005.jpg] [sibe_ex10z1005.jpg]

 

 

 

 

Page 2

 




g.

Neither the Preferred Stock, nor any shares of restricted common stock issued
issuable upon conversion of the Preferred Stock, shall be registered by SIBE,
unless otherwise agreed to in writing by all parties, and with the approval of
majority of the Board of Directors of SIBE;

2)

Urban Planet Mobile will also receive 12,500,000 restricted common shares of
SIBE.




3)

The following executives shall be placed into senior management and Board
positions at SIBE: Brian A. OliverSmith shall become President, International of
Sibling Group Holdings, Inc. with compensation as mutually agreed upon and
commensurate with the CEO and President of SIBE, which will be documented by an
employment contract to be drafted and executed contemporaneous with the closing
of this , with a minimum term of at least one year, and Don Gasgarth, as the UPM
representative, shall be invited to join the Board of Directors of SIBE;




4)

All employees of UPM will be notified prior to closing as to their future
employment status with the new combined organization.  Management of UPM and
SIBE will work together to make these decisions for the benefit of the ongoing
organization;




5)

The CEO and CFO of both organizations shall work on an operating plan, including
new capital requirements, and mutually agree to such prior to closing.
 Additionally, an initial amount of cash to satisfy liabilities will be agreed
upon by both parties and made available to UPM upon closing.  




AND OTHER PROVISIONS YET TO BE DISCUSSED AND DOCUMENTED, AS MAY BE AGREED UPON
BY ALL PARTIES























901 Mopac Expressway South ▪ Barton Oaks Plaza One Suite 300 ▪ Austin, TX  78746
▪ (512) 329-1905





